DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 10-14, 16, 17, and 21-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “consisting essentially of water” in claims 1 and 10 was not described in the specification at the time the application was filed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sarsani et al. (US 20170057889 A1).
Sarsani discloses a process for producing hydrocarbons by oxidative coupling of methane (OCM) with diluents wherein a reactant mixture comprising methane, oxygen and a diluent (e.g., water) is contacted with an OCM catalyst at a pressure of from atmospheric to 200 psig. (1 to 13.7 bar) to produce products comprising hydrocarbons having two or more carbon atoms. The diluent is present in the reactant mixture in an amount from 10 – 80 mole %. This means that the ratio of diluent molecules to carbons atoms in the gas is within .1:1 to 5:1. Methane conversion is greater than 10%. A stream comprising C2+ from the OCM process is then passed into a steam cracking to produce ethylene. Sarsani also teaches that diluent can be added to the reactant mixture from a gas stream comprising air or oxygen enriched air. See paragraphs [0009], [0021], [0022], [0024], [0031], [0032], [0037], [0039], [0041], [0058], [0062], [0066], [0073], tables 1 and 2. 
It is reminded that examples 1 and 2 ([0077]-[0081]) indicated that diluent is consisting essentially of water (steam). 
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by utilizing water (steam) as a diluent because Sarsani teaches that using water (steam) alone as a diluent is known is the art. One of ordinary skill in the art is "also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421. Certainly, skill in the art is presumed and that one of ordinary skill in the art would have found it obvious to weigh the advantages and disadvantages of using water alone as a diluent. Indeed, Sarsani it is known in the art to use water alone as a diluent (see FF). See also, Ex parle Obiaya, 227 USPQ58, 60 (BPAI 1985) (holding that the recognition of a result flowing naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise have been obvious). See para [0007], table 2. 
Claims 10-14, 16, 17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarsani et al. (US 20170057889 A1) as applied to claims 1 and 5-9 above, and further in view of Cizeron et al. (US 2015/0152025 A1). 
The process of Sarsani is as discussed above. 
Sarsani does not teaches that a stream from OCM is passed to a cracking catalytic bed with an ethane stream to produce ethylene, does not teach a step of injecting oxygen stream, and methane stream and diluent stream to the OCM or mixed oxygen stream with the diluent stream, does not teach that water is heated with a heated exchanger prior passing to OCM, and does not specifically teach a step of injecting an additional ethane stream into the reactor containing OCM catalyst bed. 
Cizeron discloses an OMC process wherein a product stream from OCM and an external stream comprising ethane is passed downstream to a post bed cracking zone (PBC) wherein OCM catalyst and the PPC zone are contained in a single vessel. The outlet temperature of the reactor is at least 800o C. The PBC effluent has ethylene to thane greater than 1.5:1. See [0037], [0038], [0058], [0306], [0307], [0311], [0312]; figures 3A-3C, 7A-7B, 18A-18D. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by having OCM and PBC in the same vessel as suggested by Cizeron to improve the conversion of ethylene. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by injecting streams of oxygen, methane and diluent as claimed because Sarsani teaches that oxygen is from an oxygen enriched stream and diluent is added/recycled to the OCM; therefore, it would be expected that the results would be the same or similar when passing a mixture comprising oxygen, methane, and diluent or passing each stream comprising oxygen, methane, diluent or oxygen/diluent to the OCM reaction zone because in both cases oxygen, methane and diluent are contacted with OCM catalyst. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by heating water with a heat exchanger as claimed because heating water with heat exchanger to conserve energy and to convert water to steam. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sarsani by injecting an additional ethane into the reactor because ethane is the main component in the feedstock, so adding an additional amount of ethane to convert to an additional hydrocarbon product is within the level of one of skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771